DETAILED ACTION
This communication is in response to the claims filed on 02/22/2022. 
Application No: 16/592,349.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 A method for tracking a non-connected vehicle, the method comprising:
obtaining one or more features of the non-connected vehicle;
assigning an ID to the non-connected vehicle, the ID including information about the one or more features of the non-connected vehicle;
predicting one or more locations of the non-connected vehicle at a second time in response to the non-connected vehicle being out of a field of view of a connected vehicle at a first location at a first time, 
predicting the one or more locations being based on the first location, traffic information, and a difference in time between the first time and the second time;
identifying a vehicle at a second location at the second time, the second location corresponding to one of the predicted one or more locations; and
determining whether the identified vehicle at the second location corresponds to the non- connected vehicle based on a comparison of one or more features of the identified vehicle and the ID.


 The representative claim 13 distinguish features are underlined and summarized below:

 A controller for tracking a non-connected vehicle, the controller comprising: 
obtain one or more features of the non-connected vehicle; assign an ID to the non-connected vehicle, 
the ID including information about the one or more features of the non-connected vehicle; predict one or more locations of the non-connected vehicle at a second time in response to the non-connected vehicle being out of a field of view of a connected vehicle at a first location at a first time,
 predicting the one or more locations being based on the first location, traffic information, and a difference in time between the first time and the second time;
 identify a vehicle at a second location at the second time, the second location corresponding to one of the predicted one or more locations; and 
determine whether the identified vehicle at the second location corresponds to the non-connected vehicle based on a comparison of one or more features of the identified vehicle and the ID.
 

The representative claim 18 distinguish features are underlined and summarized below: 
 A system for tracking a non-connected vehicle, the system comprising: 
a first connected vehicle; 
a second connected vehicle; and 
a server communicatively coupled to the first connected vehicle and the second connected vehicle and configured to:

the ID including information about the one or more features of the non-connected vehicle; predict one or more locations of the non-connected vehicle at a second time in response to the non-connected vehicle being out of a field of view of a connected vehicle at a first location at a first time, 
predicting the one or more locations being based on the first location, traffic information, and a difference in time between the first time and the second time; 
receive one or more features of a vehicle at a second location from the second connected vehicle at the second time, the second location corresponding to one of the predicted one or more locations; and 
determine whether the vehicle at the second location corresponds to the non- connected vehicle based on a comparison of the one or more features of the vehicle at the second location and the ID.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 13 and 18 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References  
The closest combined references of JIANG, Gutmann and Mantyjarvi teaches following:
JIANG (US 20180261097 A1) teaches an apparatus for wireless communication. The apparatus determines, through sensors of a first vehicle, second-vehicle information associated with a second vehicle. In addition, the apparatus generates at least one safety message to include the determined second-vehicle information of the second vehicle. Further, the apparatus transmits the at least one safety message. The apparatus improves the performance/benefit of V2V communications technology by transmitting BSMs for other vehicles, including non-V2V vehicles without such V2V communications technology. Accordingly, V2V vehicles will be able to better assess the traffic situation. 

Gutmann (US 11004000 B1) teaches that the technology relates to predicting that an object is going to enter into a trajectory of a vehicle. This may include receiving sensor data identifying a first location of the object in an environment of the vehicle at a first point in time and receiving sensor data identifying a second location of the object in the environment at a second point in time. In addition, a boundary of the trajectory is determined by defining at least a two-dimensional area through which the vehicle is expected to travel in the future. A first distance between the boundary and the first location and a second distance between the trajectory and the second location are determined. The first distance and the second distance are used to determine that the object is going to enter into the trajectory at a future point in time.

Mantyjarvi (US 20210142526 A1) teaches that a method disclosed herein may include: receiving a predicted driving route, sensor ranges of sensors on an autonomous vehicle (AV), and sensor field-of-view (FOV) data; determining whether minimum sensor visibility requirements are met along the predicted driving route; predicting blind areas along the predicted driving route, wherein the predicted blind areas are determined to have potentially diminished sensor visibility; and displaying an augmented reality (AR) visualization of the blind areas using an AR display device.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
predicting the one or more locations being based on the first location, traffic information, and a difference in time between the first time and the second time;
identifying a vehicle at a second location at the second time, the second location corresponding to one of the predicted one or more locations; and
determining whether the identified vehicle at the second location corresponds to the non- connected vehicle based on a comparison of one or more features of the identified vehicle and the ID.

JIANG teaches that the apparatus determines, through sensors of a first vehicle, second-vehicle information associated with a second vehicle; However JIANG failed to teach one or more limitations including,
predicting the one or more locations being based on the first location, traffic information, and a difference in time between the first time and the second time;
identifying a vehicle at a second location at the second time, the second location corresponding to one of the predicted one or more locations; and
determining whether the identified vehicle at the second location corresponds to the non- connected vehicle based on a comparison of one or more features of the identified vehicle and the ID.

	Gutmann and Mantyjarvi alone or combined failed to cure the deficiency of JIANG.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 

The present invention provides an improved method for tracking a non-connected vehicle with connected vehicles by extracting features of the non-connected vehicle and identifying the non-connected vehicle at a remote location using the extracted features. Further, In the era of connected vehicles, understanding the behaviors of all vehicles may be important to develop advanced traffic and vehicle management systems. However, due to the low market penetration rate of connected vehicles, a significant number of non-connected vehicles that do not have internet access still drive on the roads. Identifying and tracking the non-connected vehicles is a challenging problem to estimate real-time traffic conditions more accurately, especially when the non-connected vehicles drive a long distance. Accordingly, the present invention provides a method and system for tracking non-connected vehicles that travel long distances.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645